El Juez Asociado, Se. MacLeaey,
emitió la opinión del tribunal.
Este proceso principió con una acusación, formulada por el Fiscal de la Corte de Distrito de San Juan, imputando al acusado la comisión de un delito de violación. Se celebró el juicio ante la Corte, sin jurado; y después de haber oído el juez la declaración de la perjudicada;, el abogado del acusado hizo una moción, pidiendo el sobreseimiento definitivo de la causa, por falta de pruebas suficientes -para sostener la acusa-ción. El tribunal sostuvo la moción, dictando sentencia ab-solutoria, y ordenando la cancelación de la fianza prestada por el acusado.
Contra esta sentencia, se interpuso por el Fiscal de la corte de distrito, recurso de apelación para ante este tribunal, fundándolo en el número 6 del artículo 348, del Código de Enjuiciamiento Criminal.
Aparece en los autos una exposición del caso, en la que se consignan todos los hechos; pero, según la opinión que hemos formado del asunto, no es necesario considerar dicha exposi-ción. Con arreglo al número 6 del artículo 348 del Código de Enjuiciamiento Criminal, no ha lugar a una apelación a nom-bre de El Pueblo de Puerto Pico, en el -presente caso. Así ha. sido resuelto definitivamente hace mas de seis años, y es sor-prendente que se haya interpuesto el recurso de apelación.. Véanse las decisiones dictadas anteriormente con respecto a esta materia, una de las cuales fué dictada en 21 de diciembre de 1904, en el caso de El Pueblo de Puerto Rico v. Caquias, y otra posterior, que dictamos en 4 de diciembre de 1909, en el caso de El Pueblo de Puerto Rico v. Angel Martínez, y Alfredo Bravo, cuyos casos, lo mismo el último que el primero, son casos del todo análogos. En el último de los casos cita-*40dos, nos expresamos con respecto a dicha materia, en los tér-minos siguientes:
“Consiste la primera en determinar si cabe o no apelación contra la sentencia que en esta causa dictara la corte inferior. Se sostiene que sí cabe, de acuerdo con el párrafo 6o. del artículo 348 del Código de Enjuiciamiento Criminal. Ese párrafo dice así: ‘El ministerio público puede interponer apelación de una orden del tribunal al jurado mandando que éste pronuncie veredicto a favor del acusado.’ La sentencia en este caso fue dictada por el tribunal. EL jurado no tuvo intervención alguna en el casq, ni pudo tenerla, toda vez que el delito imputado solamente es un misdemeanor. El tribunal declaró con lugar una excepción que interpusieron los acusados a la prueba presentada por el Fiscal, y dictó sentencia absolutoria. Es verdad que el efecto era el mismo que si se hubiera ordenado a un jurado, .que pronunciara veredicto absolutorio; pero es el caso que tal sentencia no está comprendida en ninguno de los seis casos mencionados en que el Fiscal puede interponer apelación; y en nuestra opinión que tal apelación no cabe en este caso.”
Toda vez que en el presente caso, no procede la apelación, es innecesario discutir ulteriormente el asunto de que se trata;' y debe desestimarse el recurso de apelación interpuesto en este caso.

Desestimada.

Jueces concurrentes: Sres. Presidente Hernández, y Aso-ciados, Wolf y del Toro.